Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5-7 and 10 are allowed.

EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given in a telephone interview with Steven M. Dubois on 03/24/2021.
 During the interview, Applicant's representative agreed to the following:

In the claim
This listing of claims will replace all prior versions, and listings, of claims in the application:
 (Currently Amended) A method for alerting a user before a breakdown of a component present in a vehicle, the method comprising:
determining, a driving pattern and road conditions associated with the vehicle, wherein the driving pattern and the road conditions depend on a status of the vehicle, determined using one or more sensors deployed in the vehicle, and wherein the status is at least one of running on a ramp, braking on a ramp upward, taking a turn on right side, taking a turn on left side, idle, reverse, parked, running at a wrong gear, running with clutch, and running on a bouncy road, and wherein the status is determined by:
a processor, data corresponding to each status, wherein the data is captured by using the one or more sensors;
storing, by the processor, a set of training patterns corresponding to each status in a database; and
comparing, by the processor, a real-time pattern of the data with the set of training patterns to determine at least one training pattern amongst the set of training patterns, wherein the at least one training pattern indicates the status of the vehicle, and wherein the real-time pattern is determined upon capturing data from the one or more sensors while the vehicle is in at least one status;
computing, by a processor,
component usage data, pertaining to a component, based on the status of the vehicle and metadata associated to the status, wherein the component usage data is computed by referring to a predefined mapping between the status and the component, and
residual life of the component based on reliability data associated to each component and the component usage data, wherein the reliability data is pre-defined by a manufacturer of the component and indicates a total life span of the component; and
generating, by the processor, an alert to indicate a user regarding a breakdown of the component when the residual life is less than a predefined threshold life thereby alerting the user before the breakdown of the component present in the vehicle.

10. 	(Currently Amended) A non-transitory computer readable medium embodying a program executable in a computing device for alerting a user before a breakdown of a component present in a vehicle, the program comprising:
a program code for determining a driving pattern and road conditions associated with the vehicle, wherein the driving pattern and the road conditions depend on a status of the vehicle, determined using one or more sensors deployed in the vehicle, and wherein the status is at least one of running on a ramp, braking on a ramp upward, taking a turn on right side, taking a turn on left side, idle, reverse, parked, running at a wrong gear, running with clutch, and running on a bouncy road, and wherein the status is determined by:
capturing, by a processor, data corresponding to each status, wherein the data is captured by using the one or more sensors;
storing, by the processor, a set of training patterns corresponding to each status in a database; and
comparing, by the processor, a real-time pattern of the data with the set of training patterns to determine at least one training pattern amongst the set of training patterns, wherein the at least one training pattern indicates the status of the vehicle, and wherein the real-time pattern is determined upon capturing data from the one or more sensors while the vehicle is in at least one status;
a program code for computing:

residual life of the component based on reliability data associated to each component and the component usage data, wherein the reliability data is pre-defined by a manufacturer of the component and indicates a total life span of the component; and
a program code for generating an alert to indicate a user regarding a breakdown of the component when the residual life is less than a predefined threshold life thereby alerting the user before the breakdown of the component present in the vehicle.
                                                                                                                                                                  
Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The claims are allowable in view of applicant argument filed on 12/14/2020 (Pages 2-6 and 7 in particular).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto .gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663                                                                                                                                                                                            

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663